DETAILED ACTION

This Office action is a reply to the amendment filed on 8/24/2022. Currently, claims 4-18 and 20-32 are pending. Claims 1-3, 19 and 33-37 have been cancelled. No claims have been withdrawn. No new claims have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziak et al. (US 20190231087) (‘Dziak’).
Claim 28, Dziak teaches a convertible seating and stepstool system comprising:
a support frame 102 comprising first and second front legs (108A and 108B), first and second back legs (106A and 106B), a first hub 128 pivotally coupling the first front leg and the first back leg (Fig. 2A), a second hub 130 pivotally coupling the second front leg and the second back leg (Fig. 2A), a front frame crossbar 116 extending 4Serial No.: 17/082,136Attorney Docket No.: 2K08.1-634between the first and second front legs (Fig. 2A), a rear frame crossbar 114 extending between the first and second back legs (Fig. 2A), and an upper cross-frame support bar 132 extending between the first hub and the second hub (Fig. 2A);
at least one seat 104 configured for removable attachment to the support frame (Figs. 1A and 1C);
a support step assembly (250 and 118; Fig. 2B) having a first portion affixed to one of the front frame crossbar and the rear frame crossbar (it is understood that a first portion of 118 is affixed to 116; Fig. 2B), and a second portion configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (it is understood that a second portion of 250 is affixed to 114; Fig. 2B); and
wherein the upper cross-frame support bar comprises first and second end portions (see annotated Fig. 2B of Dziak shown below in Examiner Notes) extending upwardly and rearwardly from the first and second hubs at an oblique angle and in generally coaxial alignment or along generally parallel axes with the first and second front legs (it is understood that the first and second end portions extend upwardly and rearwardly from the first and second hubs at an oblique angle and in generally coaxial alignment with the first and second front legs; annotated Fig. 2B of Dziak).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 10-13, 16-18, 20-24, 27 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziak et al. (US 20190231087) (‘Dziak’) in view of EP 0097733 (‘EP ‘733’).
Dziak et al. (US 20190231087) (‘Dziak’) in view of EP 0097733 (‘EP ‘733’)
Claim 1, Dziak teaches a convertible seating and stepstool system comprising:
a support frame 102;
at least one seat 104 configured for removable attachment to the support frame (Fig. 1C); and
a support step assembly 118 affixed to the support frame (Fig. 2B);
wherein the convertible seating and stepstool system is convertible between a seating configuration with the at least one seat attached to the support frame (Fig. 1A), and a stepstool configuration with the at least one seat removed from the support frame (Fig. 2B), and wherein the support step assembly is affixed to the support frame at a same location in both the seating configuration and the stepstool configuration (it is understood that the support step assembly is affixed to the support frame at a same location in both the seating configuration and the stepstool configuration Figs. 1A and 2B);
wherein the support frame comprises first and second front legs (108A and 108B) and first and second back legs (106A and 106B), a front frame crossbar 112 permanently affixed between the first and second front legs (Fig. 1A), and a lower rear frame crossbar 110 extending between the first and second back legs (Fig. 1A).
Dziak does not teach a step reinforcement bar extending through the support step assembly and coupled to the front frame crossbar.
However, EP ‘733 teaches a stepstool comprising a step reinforcement bar 16 extending through a support step assembly 5. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a step reinforcement bar extending through the support step assembly and coupled to the front frame crossbar (with the reinforcement bar coupled to the front frame crossbar via elements 103 and 105; Dziak [0022]), with the reasonable expectation of further reinforcing the support step using known techniques with no respective change in function.
Claim 5, as modified above, the combination of Dziak and EP ‘733 teaches all the limitations of claim 4, and further teaches wherein the step reinforcement bar is coupled to the front frame crossbar by at least one coupling element that is engageable manually without tools but cannot be readily disengaged without use of a tool (under the broadest reasonable interpretation, the step reinforcement bar of EP ‘733 is engaged with holes for accepting the step reinforcement bar, and cannot be disengaged without using tools to disengage the step reinforcement bar from the holes, as exceedingly broadly claimed; further note that the claim lacks a point of reference with respect to what the coupling element is engageable with and disengageable with as claimed and that under the broadest reasonable interpretation the coupling element was treated as being engageable and disengageable with the step reinforcement bar).
Claim 6, as modified above, the combination of Dziak and EP ‘733 teaches all the limitations of claim 4, and further teaches wherein the at least one coupling element comprises a hidden snap-button coupling (note that under the broadest reasonable interpretation the hidden snap-button coupling was treated merely as a title of the coupling element and does not require any structural features and that the step reinforcing bar engages the receiving holes by snapping into place such that the two ends of the step reinforcing bar are hidden, as exceedingly broadly claimed; Fig. 1).
Claim 7, as modified above, the combination of Dziak and EP ‘733 teaches all the limitations of claim 4, and further teaches wherein the support step assembly comprises a lower step (Dziak 118 is a lower step; Fig. 2B) permanently attached to the front frame crossbar (Dziak [0031]; Fig. 2B) and an upper support platform (Dziak 116) in engagement with the step reinforcement bar (it is understood that 116 would be in engagement with the step reinforcement bar of EP ‘733 as combined above).  
Claim 10, Dziak further teaches wherein the support step assembly comprises a support platform (250; Fig. 2B) having a front section and a back section (404 and 402), the front section and the back section being pivotally coupled to one another by a hinge 406.
Claim 11, Dziak further teaches at least one hub 128 pivotally coupling the first and second front legs with the first and second back legs (Fig. 1A).  
Claim 12, Dziak further teaches an upper cross-frame support bar 132 extending transversely at an upper portion of the frame between a first side of the support frame and an opposite second side of the support frame (Fig. 1A).  
Claim 13, Dziak further teaches wherein the upper cross-frame support bar comprises first and second end portions (see annotated Fig. 2B of Dziak shown below in Examiner Notes) extending upwardly and rearwardly from the first and second sides of the support frame at an oblique angle and in generally coaxial alignment or along generally parallel axes with the first and second front legs (it is understood that the first and second end portions extend upwardly and rearwardly from the first and second sides of the support frame at an oblique angle and in generally coaxial alignment with the first and second front legs; annotated Fig. 2B of Dziak).
Claim 16, Dziak further teaches wherein the at least one seat is movably coupled to the support frame to allow selective repositioning of the at least one seat between a first elevational position and a different second elevational position [0023].
Claim 17, Dziak further teaches wherein the convertible seating and stepstool system comprises a children's highchair in the seating configuration (Fig. 1A).
Claim 18, Dziak further teaches wherein the at least one seat further comprises a feeding tray 126.
Claim 20 (note that claim 20 depends from claim 21), Dziak further teaches wherein the first portion of the support step assembly is permanently affixed to one of the front frame crossbar and the rear frame crossbar (it is understood that the first portion of the support step assembly is permanently affixed to the front frame crossbar; Fig. 2B), and wherein the second portion of the support step assembly is configured for detachable supporting engagement with the other of the front frame crossbar and the rear frame crossbar (it is understood that the second portion of the support step assembly is configured for detachable supporting engagement with the rear frame crossbar; Fig. 2B).
Claim 21, Dziak teaches a convertible seating and stepstool system comprising:
a support frame 102 comprising first and second front legs (108A and 108B), first and second back legs (106A and 106B), a first hub 128 pivotally coupling the first front leg and the first back leg (Fig. 2A), a second hub 130 pivotally coupling the second front leg and the second back leg (Fig. 2A), a front frame crossbar 116 extending 4Serial No.: 17/082,136Attorney Docket No.: 2K08.1-634between the first and second front legs (Fig. 2A), a rear frame crossbar 114 extending between the first and second back legs (Fig. 2A), and an upper cross-frame support bar 132 extending between the first hub and the second hub (Fig. 2A);
at least one seat 104 configured for removable attachment to the support frame (Figs. 1A and 1C);
a support step assembly (250 and 118; Fig. 2B) having a first portion affixed to one of the front frame crossbar and the rear frame crossbar (it is understood that a first portion of 118 is affixed to 116; Fig. 2B), and a second portion configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (it is understood that a second portion of 250 is affixed to 114; Fig. 2B).
Dziak does not teach a step reinforcement bar extending through the support step assembly and coupled to the front frame crossbar.
However, EP ‘733 teaches a stepstool comprising a step reinforcement bar 16 extending through a support step assembly 5. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a step reinforcement bar extending through the support step assembly and coupled to the front frame crossbar (with the reinforcement bar coupled to the front frame crossbar via elements 103 and 105; Dziak [0022]), with the reasonable expectation of further reinforcing the support step using known techniques with no respective change in function.
Claim 22, as modified above, the combination of Dziak and EP ‘733 teaches all the limitations of claim 21, and further teaches wherein the step reinforcement bar is coupled to the front frame crossbar by at least one coupling element that is engageable manually without tools but cannot be readily disengaged without use of a tool (under the broadest reasonable interpretation, the step reinforcement bar of EP ‘733 is engaged with holes for accepting the step reinforcement bar, and cannot be disengaged without using tools to disengage the step reinforcement bar from the holes, as exceedingly broadly claimed; further note that the claim lacks a point of reference with respect to what the coupling element is engageable with and disengageable with as claimed and that under the broadest reasonable interpretation the coupling element was treated as being engageable and disengageable with the step reinforcement bar).
Claim 23, as modified above, the combination of Dziak and EP ‘733 teaches all the limitations of claim 22, and further teaches wherein the at least one coupling element comprises a hidden snap-button coupling (note that under the broadest reasonable interpretation the hidden snap-button coupling was treated merely as a title of the coupling element and does not require any structural features and that the step reinforcing bar engages the receiving holes by snapping into place such that the two ends of the step reinforcing bar are hidden, as exceedingly broadly claimed; Fig. 1).
Claim 24, as modified above, the combination of Dziak and EP ‘733 teaches all the limitations of claim 21, and further teaches wherein the support step assembly comprises a lower step (Dziak 118 is a lower step; Fig. 2B) permanently attached to the front frame crossbar (it is understood that lower step 118 is permanently attached to the convertible seating and stepstool system and thus is permanently attached to the front frame crossbar via the first and second front legs; Fig. 2B) and an upper support platform (Dziak upper surface of 118; note that the upper support platform does not require any structural features and the upper surface of 118 is not precluded from meeting the limitation as exceedingly broadly claimed) in engagement with the step reinforcement bar (it is understood that the upper surface of 118 would be in engagement with the step reinforcement bar of EP ‘733 as combined above).  
Claim 27, Dziak further teaches wherein the support step assembly further comprises a hinge coupling 406 between the first and second portions (406 is located between the first and second portions; Fig. 2B).  
Claim 31, Dziak further teaches wherein the at least one seat is movably coupled to the support frame to allow 6Serial No.: 17/082,136Attorney Docket No.: 2K08.1-634selective repositioning of the at least one seat between a first elevational position and a different second elevational position [0023].
Claim 32, Dziak further teaches a feeding tray 126.
Claim(s) 14-15 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziak in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’).
Claim 14, Dziak further teaches the at least one seat comprising a first seat assembly 104 configured for removable attachment to the support frame [0019], but is silent as to a second seat assembly configured for removable attachment to the first seat assembly when the firs seat assembly is attached to the support frame. However, Kostyniak teaches a convertible seating comprising at least one seat comprising a first seat assembly (Fig. 2) and a second seat assembly (Fig. 3) removably attached to the first seating assembly, [claim 15] wherein the second seat assembly comprises a base portion configured for direct attachment to the first seat assembly in a first seating configuration (Fig. 1), and for supporting the second seat assembly in a stable and upright position with the base portion resting directly on a substantially flat supporting surface in a second seating configuration separated from the first seat assembly (Figs. 3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the at least one seat comprising a second seat assembly configured for removable attachment to the first seat assembly when the first seat 
assembly is attached to the support frame, wherein the second seat assembly
comprises a base portion configured for direct attachment to the first seat assembly in a
first seating configuration, and for supporting the second seat assembly in a stable and
upright position with the base portion resting directly on a substantially flat supporting
surface in a second seating configuration separated from the first seat assembly, with
the reasonable expectation of accommodating different sizes and/or ages of children.
	Claims 29-30, Dziak further teaches the at least one seat comprising a first seat
assembly 104 configured for removable attachment to the support frame [0019], but is
silent as to a second seat assembly configured for removable attachment to the first
seat assembly when the first seat assembly is attached to the support frame. However,
Kostyniak teaches a convertible seating comprising at least one seat comprising a first
seat assembly (Fig. 2) and a second seat assembly (Fig. 3) removably attached to the
first seating assembly, [claim 30] wherein the second seat assembly comprises a base
portion configured for direct attachment to the first seat assembly in a first seating
configuration (Fig. 1), and for supporting the second seat assembly in a stable and
upright position with the base portion resting directly on a substantially flat supporting
surface in a second seating configuration separated from the first seat assembly (Figs.
3-5). Therefore, it would have been obvious to one of ordinary skill in the art, before the
time of filing, to try forming the at least one seat comprising a second seat assembly configured for removable attachment to the first seat assembly when the first seat
assembly is attached to the support frame, wherein the second seat assembly comprises a base portion configured for direct attachment to the first seat assembly in a first seating configuration, and for supporting the second seat assembly in a stable and
upright position with the base portion resting directly on a substantially flat supporting
surface in a second seating configuration separated from the first seat assembly, with
the reasonable expectation of accommodating different sizes and/or ages of children.

Examiner Notes

    PNG
    media_image1.png
    520
    659
    media_image1.png
    Greyscale

Annotated Fig. 2B of Dziak et al. (US 20190231087) (‘Dziak’)

Allowable Subject Matter
Claims 8-9 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, specifically Dziak et al. (US 20190231087) (‘Dziak’) and EP 0097733 (‘EP ‘733’) do not teach at least one intermediate strut extending between the lower step and the upper support platform, as recited in claims 8 and 25, with the support step assembly comprising a lower step permanently attached to the front frame crossbar and an upper support platform in engagement with the step reinforcement bar as recited in claims 7 and 24. It would have been beyond the level of ordinary skill to combine or modify Dziak, EP ‘733 or any other cited prior art reference of record to arrive at the claimed invention. Claim 9 depends from claim 8. Claim 26 depends from claim 25.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. The claims have been reconsidered in light of the claim amendments. The rejections in this instant Office action have been modified to address the amended claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635